Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on March 10, 2022 with respect to the rejection under 35 USC 112(a) have been fully considered and are persuasive.  The rejection under 35 USC 112(a) has been withdrawn.  It is noted that the claim language “the plurality of jets are each fixed in position to simultaneously fire the equal portion of shot in one of a plurality of fixed predetermined directions” is interpreted as requiring the plurality of jets to be capable of being fixed in a position for a particular period of time to fire in fixed predetermined directions, i.e., the plurality of jets do not have to be permanently fixed in a predetermined position.  Paragraph [0025] of the specification states that “peen-forming jets 671-673 are positioned for firing at a predetermined angle towards the workpiece” and further describes each of the jets being positioned at particular angles relative to each other.  Further, Fig. 6 shows the jets being positioned in the chamber in a manner similar to the orientation described in Paragraph [0025].  Thus, the disclosure has written description for the plurality of jets each being in fixed positions to fire shot in fixed predetermined directions for a particular period of time. 
Applicant’s amendments and remarks with respect to the rejections of claims 1-3, 5-11, and 13-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,316,588 To Dyla in view of DE 4310470 C1 to Geiger.
Regarding claim 1, Dyla teaches a shot-peen forming system (Fig. 2), comprising: 
a shot-sourcing chamber 58 having an input channel and a plurality of output channels configured for equally distributing shot (Figs. 1, 2, and 4; Col. 4, Lns. 29-39; the distribution manifold 58 receives material 70 and air 72 via input channels and also has a plurality of output channels capable of equally distributing the shots to the nozzles 56); 
a plurality of conduits, each of the conduits having a first end and a second end, the first ends being coupled to the shot-sourcing chamber 58 for receiving an equal portion of shot (Figs. 2 and 4 show the conduits extending from the manifold 58 to the nozzles 56); 
a plurality of peen-forming jets 56, each of the jets being coupled to the second end of a respective one of the plurality of conduits (Figs. 2 and 4 show the nozzles 56 being coupled to the second end of the conduits), wherein the plurality of jets are each fixed in position to simultaneously fire the equal portion of shot in one of a plurality of fixed predetermined directions, respectively (Figs. 2 and 4; Col. 3, Lns. 58-65; the nozzles 56 are “equally spaced around the spray area,” i.e., fixed in a position to fire shot in one of a plurality of fixed predetermined directions during the illustrated operation); and 
a workpiece chamber 12 for housing the plurality of peen-forming jets 56 (Figs. 1-4; Col. 3, Lns. 26-38), the workpiece chamber comprising: 
a first opening in a wall of the workpiece chamber configured for receiving a workpiece (Figs. 1-4; Figs. 1-4 show the first opening at the entry wall 30); 
a second opening in the wall of the workpiece chamber, opposite the first opening, the second opening being configured for the workpiece to extend out of the workpiece chamber through the second opening (Figs. 1-4; Figs. 1-4 show the second opening at the exit wall 44).
Dyla fails to explicitly teach a workpiece holder adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles such that the workpiece chamber is configured to be moved along the workpiece during shot-peen forming.
Geiger teaches a shot-peen forming system (Abstract; Fig. 1) comprising a plurality of peen-forming jets 5, each of the jets being coupled to the second end of a respective one of the plurality of conduits 17, 18 (Fig. 1; P. 5, Lns. 6-12 and Lns. 31-34), wherein the plurality of jets are each fixed in position to simultaneously fire the equal portion of shot in one of a plurality of fixed predetermined directions (Fig. 1), respectively, a workpiece chamber 2 for housing the plurality of peen-forming jets 5 (Fig. 1; P. 5, Lns. 6-12), and a workpiece holder 11 adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles such that the workpiece chamber is configured to be moved along the workpiece during shot-peen forming (Fig. 1; P. 5, Lns. 19-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the workpiece chamber of Dyla to make it movable relative to a workpiece and include a workpiece holder to maintain a predetermined orientation between the chamber and workpiece as taught by Geiger so that the shot-peen forming system of Dyla may be used anywhere and at any time in the manufacturing cycle to treat tubular products and not just at locations in which those products are being transported, thus allowing for the shot-peen operation to be applied in better controlled conditions.
Regarding claim 2, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2), wherein the workpiece chamber comprises an exit spout 28 (Figs. 2 and 4; Col. 3, Lns. 1-3).
Dyla fails to explicitly teach the workpiece chamber comprises an exit spout fluidly coupled with a vacuum subsystem for pneumatically removing spent shot from the workpiece chamber.
Geiger teaches a shot-peen forming system (Fig. 1) wherein the workpiece chamber 2 comprises an exit spout fluidly coupled with a vacuum subsystem for pneumatically removing spent shot from the workpiece chamber (Fig. 1; P. 7, Lns. 25-30; the exit spout, i.e., the opening in the top of chamber 2, is connected to tubes 13 and 14 of a vacuum subsystem that provides suction to collect spent shots from the chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the exit spout of Dyla to include the vacuum subsystem of Geiger so that the material in the chamber may be collected faster and more efficiently.
Regarding claim 3, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2).
Dyla fails to explicitly teach wherein the workpiece chamber comprises a first vacuum tube and a second vacuum tube each fluidly coupled with the workpiece chamber and an exit spout, the exit spout being fluidly coupled with the vacuum subsystem for removing spent shot from the workpiece chamber.
Geiger teaches a shot-peen forming system (Fig. 1) wherein the workpiece chamber 2 comprises a first vacuum tube 13 and a second vacuum tube 14 each fluidly coupled with the workpiece chamber and an exit spout, the exit spout being fluidly coupled with the vacuum subsystem for removing spent shot from the workpiece chamber (Fig. 1; P. 7, Lns. 25-30; the exit spout, i.e., the opening in the top of chamber 2, is connected to tubes 13 and 14 of a vacuum subsystem that provides suction to collect spent shots from the chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the exit spout of Dyla to include the vacuum subsystem of Geiger so that the material in the chamber may be collected faster and more efficiently.
Regarding claim 6, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2), further comprising a ball transfer that secures a ball for gliding along a portion of the workpiece thereby facilitating movement of the workpiece chamber with respect to the elongated member for delivering shot along the elongated member (Geiger, Fig. 1; P. 5, Lns. 19-24; modified Dyla includes a ring 11 of Geiger, i.e., a ball, that is used to guiding and orienting the chamber relative to the workpiece).
Regarding claim 7, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2), further comprising a first brush 34 adjacent the first opening and a second brush 48 adjacent the second opening, the first brush 34 and the second brush 48 being adapted for containment of shot within the workpiece chamber (Figs. 1-4; Col. 4, Lns. 5-12).
Regarding claim 8, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2), wherein the plurality of jets 56 comprises: 
a first jet 56 positioned for firing shot onto a first side of the workpiece; 
a second jet 56 positioned for firing shot at a second side of the workpiece, different than the first side; 
a third jet 56 positioned for firing shot at a third side of the workpiece, substantially opposite the first side; and 
a fixed orientation of the first jet, the second jet, and the third jet, such that shot simultaneously strikes the first side, the second side, and the third side of the workpiece with equal amounts of shot at predetermined angles configured to increase forming force and provide conformity without causing work hardening and unintended deformation of the workpiece (Figs. 1-4; Col. 3, Lns. 58-65; the system includes four nozzles that are equally spaced apart, and thus includes the first, second and third jets positioned to shoots at various sides of the workpiece at predetermined angles, and it is noted that whether the nozzles shoots a first, second and third sides of a workpiece depends on the geometry of the workpiece).
Regarding claim 9, modified Dyla teaches the shot-peen forming system of claim 8 (Fig. 2), wherein the first jet, the second jet, and the third jet are adapted for providing an omnidirectional pattern of shot fired simultaneously at the workpiece (Figs. 1-4; Col. 3, Lns. 58-65).
Regarding claim 10, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2), wherein the workpiece chamber is adapted for shot-peen forming a curved workpiece that comprises a T- shaped stringer having an elongated member integrated with a contoured skin of an aircraft wing such that the elongated member has an S-shaped curve along its longitudinal axis (Figs. 1-4; the chamber is capable of shot-peen forming such a workpiece, and it is noted that the workpiece chamber being capable of working on such a workpiece depends on the relative dimensions of the chamber and the workpiece, e.g., a very large chamber could accommodate a very small workpiece having any design).
Regarding claim 11, Dyla teaches an omnidirectional shot peening delivery system (Fig. 2), comprising: 
a plurality of nozzles 56 fixed in a respective plurality of orientations for simultaneously shot peening a workpiece on a respective plurality of sides of the workpiece (Figs. 2 and 4; Col. 3, Lns. 58-65); 
a shot distributor 58 adapted to receive shot through an inlet and evenly distribute shot to the plurality of nozzles 56 (Figs. 1, 2, and 4; Col. 4, Lns. 29-39; the distribution manifold 58 receives material 70 and air 72 via input channels and also has a plurality of output channels capable of equally distributing the shots to the nozzles 56); 
a workpiece chamber 12 having a shroud that envelopes the plurality of nozzles (Figs. 1-4); 
a first opening in the shroud of the workpiece chamber (Figs. 1-4; Figs. 1-4 show the first opening at the entry wall 30); and
a second opening in the shroud, opposite the first opening, such that the workpiece chamber may be moved along an elongated workpiece that extends out of the shroud through the first opening and the second opening (Figs. 1-4; Figs. 1-4 show the second opening at the exit wall 44).  
Dyla fails to explicitly teach a workpiece holder adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles to provide conformity during shot-peen forming.
Geiger teaches a shot-peen forming system (Abstract; Fig. 1) comprising a plurality of peen-forming jets 5, each of the jets being coupled to the second end of a respective one of the plurality of conduits 17, 18 (Fig. 1; P. 5, Lns. 6-12 and Lns. 31-34), wherein the plurality of jets are each fixed in position to simultaneously fire the equal portion of shot in one of a plurality of fixed predetermined directions (Fig. 1), respectively, a workpiece chamber 2 for housing the plurality of peen-forming jets 5 (Fig. 1; P. 5, Lns. 6-12), and a workpiece holder 11 adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles to provide conformity during shot-peen forming (Fig. 1; P. 5, Lns. 19-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the workpiece chamber of Dyla to include a workpiece holder to maintain a predetermined orientation between the chamber and workpiece as taught by Geiger so that the shot-peen forming system of Dyla may consistently orient a workpiece and provide shots in a desired manner to a workpiece positioned within the chamber.
Regarding claim 13, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), further comprising a first brush 34 adjacent the first opening for containing spent shot and a second brush 48 adjacent the second opening for containing spent shot, wherein the elongated workpiece may pass through the first brush and the second brush during movement of the workpiece chamber (Figs. 1-4; Col. 4, Lns. 5-12).
Regarding claim 15, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), further comprising at least one ball transfer that secures a ball for gliding along a portion of the workpiece to facilitate movement of the workpiece chamber with respect to the workpiece (Geiger, Fig. 1; P. 5, Lns. 19-24; modified Dyla includes a ring 11 of Geiger, i.e., a ball, that is used to guiding and orienting the chamber relative to the workpiece while the ball glides along the workpiece).
Regarding claim 16, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), wherein the workpiece holder 11 may be guided along the workpiece via a first guide aligned with a first side of the workpiece and a second guide aligned with a second side of the workpiece, substantially opposite the first side (Geiger, Fig. 1; P. 5, Lns. 19-24; modified Dyla includes the rings 11 of Geiger that are positioned at each end of the chamber, and thus modified Dyla would include at least first and second guides at the entrance and exits, respectively).
Regarding claim 17, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), wherein the plurality of nozzles comprises: 
a first nozzle 56 oriented in a first fixed position for shot peening a first side the workpiece; 
a second nozzle 56 oriented in a second fixed position for shot peening a second side the workpiece, substantially opposite the first side; and 
a third nozzle 56 oriented in a third fixed position for shot peening a third side of the workpiece, different from the first side and the second side, such that shot peen forming occurs simultaneously in an omnidirectional pattern along the first side, the second side, and the third side of the workpiece (Figs. 1-4; Col. 3, Lns. 58-65; the system includes four nozzles that are equally spaced apart, and thus includes the first, second and third jets positioned to shoots at various sides of the workpiece at predetermined angles, and it is noted that whether the nozzles shoots a first, second and third sides of a workpiece depends on the geometry of the workpiece).
Regarding claim 18, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), wherein the workpiece chamber 12 comprises an exit spout 28. 
Dyla fails to explicitly teach wherein the workpiece chamber comprises an exit spout fluidly coupled with a vacuum subsystem for removing spent shot from the workpiece chamber via negative pressure.
Geiger teaches a shot-peen forming system (Fig. 1) wherein the workpiece chamber 2 comprises an exit spout fluidly coupled with a vacuum subsystem for removing spent shot from the workpiece chamber via negative pressure (Fig. 1; P. 7, Lns. 25-30; the exit spout, i.e., the opening in the top of chamber 2, is connected to tubes 13 and 14 of a vacuum subsystem that provides suction to collect spent shots from the chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the exit spout of Dyla to include the vacuum subsystem of Geiger so that the material in the chamber may be collected faster and more efficiently.
Regarding claim 19, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), wherein the workpiece chamber 12 is adapted for shot-peen forming a workpiece that comprises a T-shaped stringer integrated with a contoured skin of an aircraft wing (Figs. 1-4; the chamber is capable of shot-peen forming such a workpiece, and it is noted that the workpiece chamber being capable of working on such a workpiece depends on the relative dimensions of the chamber and the workpiece, e.g., a very large chamber could accommodate a very small workpiece having any design).
Regarding claim 20, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2), wherein the workpiece chamber is adapted for shot-peen forming an elongated workpiece that has an S-shaped curve along its longitudinal axis (Figs. 1-4; the chamber is capable of shot-peen forming such a workpiece, and it is noted that the workpiece chamber being capable of working on such a workpiece depends on the relative dimensions of the chamber and the workpiece, e.g., a very large chamber could accommodate a very small workpiece having any design).
Regarding claim 21, modified Dyla teaches an omnidirectional shot peening delivery system (Fig. 2), comprising: 
a plurality of nozzles 56 oriented in a plurality of fixed positions, respectively, for shot peening a portion of an elongated curved workpiece, the shot being delivered to a plurality of sides of the portion simultaneously (Figs. 2 and 4; Col. 3, Lns. 58-65; the nozzles 56 are “equally spaced around the spray area,” i.e., fixed in a position to fire shot in one of a plurality of fixed predetermined directions during the illustrated operation); 
a shot distributor 58 adapted to receive shot through an inlet and equally distribute shot to the plurality of nozzles (Figs. 1, 2, and 4; Col. 4, Lns. 29-39; the distribution manifold 58 receives material 70 and air 72 via input channels and also has a plurality of output channels capable of equally distributing the shots to the nozzles 56); 
a workpiece chamber 12 having a shroud that envelopes the plurality of nozzles (Figs. 1-4; Col. 3, Lns. 26-38), the workpiece chamber comprising: 
a first opening in the shroud (Figs. 1-4; Figs. 1-4 show the first opening at the entry wall 30); 
a second opening in the shroud, opposite the first opening, such that the elongated curved workpiece may extend out of the shroud through the first opening and the second opening (Figs. 1-4; Figs. 1-4 show the second opening at the exit wall 44). 
Dyla fails to explicitly teach the workpiece chamber is configured for movement along the elongated curved workpiece such that different portions of the elongated curved workpiece sequentially receive shot on a plurality of sides without repositioning of the elongated curved workpiece and a workpiece holder adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles to provide conformity during shot-peen forming along the different portions of the elongated curved workpiece. 
Geiger teaches a shot-peen forming system (Abstract; Fig. 1) comprising a plurality of peen-forming jets 5, each of the jets being coupled to the second end of a respective one of the plurality of conduits 17, 18 (Fig. 1; P. 5, Lns. 6-12 and Lns. 31-34), wherein the plurality of jets are each fixed in position to simultaneously fire the equal portion of shot in one of a plurality of fixed predetermined directions (Fig. 1), respectively, a workpiece chamber 2 for housing the plurality of peen-forming jets 5 (Fig. 1; P. 5, Lns. 6-12), and the workpiece chamber 2 is configured for movement along the elongated curved workpiece such that different portions of the elongated curved workpiece sequentially receive shot on a plurality of sides without repositioning of the elongated curved workpiece and a workpiece holder 11 adapted to maintain a predetermined orientation between the workpiece and the plurality of nozzles 5 to provide conformity during shot-peen forming along the different portions of the elongated curved workpiece (Fig. 1; P. 5, Lns. 19-24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the workpiece chamber of Dyla to make it movable relative to a workpiece and include a workpiece holder to maintain a predetermined orientation between the chamber and workpiece as taught by Geiger so that the shot-peen forming system of Dyla may be used anywhere and at any time in the manufacturing cycle to treat tubular products and not just at locations in which those products are being transported, thus allowing for the shot-peen operation to be applied in better controlled conditions.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyla in view of Geiger in further view of US 6,273,154 B1 to Laug.
Regarding claim 5, modified Dyla teaches the shot-peen forming system of claim 1 (Fig. 2).
Dyla fails to explicitly teach a first wheel located proximate to the first opening and a second wheel located proximate to the second opening, wherein the first wheel is aligned with the second wheel such that the first and second wheels are rollable along a portion of the elongated member thereby facilitating movement of the workpiece chamber with respect to the elongated member for delivering shot along the elongated member.
Laug teaches a shot-peen forming system (Fig. 1; Abstract) a first wheel 13 and a second wheel 13, wherein the first wheel is aligned with the second wheel such that the first and second wheels are rollable along a portion of the elongated member thereby facilitating movement of the workpiece chamber with respect to the elongated member for delivering shot along the elongated member (Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the shot-peen system of Dyla to include the wheels of Laug so that moving the working chamber relative to the workpiece may be done with less effort and in a more controller manner.  It is noted that modifying Dyla to include the wheels of Laug to facilitate movement of the chamber relative to the workpiece would results in a first wheel located proximate to the first opening and a second wheel located proximate to the second opening as that is the direction the chamber needs to travel relative to the workpiece.
Regarding claim 14, modified Dyla teaches the omnidirectional shot peening delivery system of claim 11 (Fig. 2).  
Dyla fails to explicitly teach at least one wheel adapted for rolling along a workpiece to facilitate movement of the workpiece chamber with respect to the workpiece.
Laug teaches a shot-peen forming system (Fig. 1; Abstract) including at least one wheel 13 adapted for rolling along a workpiece to facilitate movement of the workpiece chamber with respect to the workpiece (Fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the shot-peen system of Dyla to include the wheels of Laug so that moving the working chamber relative to the workpiece may be done with less effort and in a more controller manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725